DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.   
	The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 1, Backmann (US 20150367553) discloses a method for changing material in an extrusion device comprising at least two supply 4devices for supplying feedstock for an extruder, comprising the following step (Abstract, Figure 4 showing two supply devices from where the material is fed in the extruder devices-60):  5- identifying a change request for changing material in an extrusion device ([0064]).
 However, Backmann fails to explicitly disclose predetermined/calculated desired extruder parameters and method for controlling output of a material from an extruder.  In the same field of endeavor pertaining to the art of extrusion Schmitz (US 20160009014) discloses an extruder device is operated with plurality of settings, first material will be processed at a different temperature or processing parameter than the second material in the extrusion device, i.e.  calculating 6calculating/calibrating a production stability  or processing parameter which could be a temperature calibration curve  for a specific formulation  ([0016]),  8- comparing the predetermined production stability to a threshold value of 9stability ([0016]),  10- changing the material in at least one supply device depending on the result of ([0016]).  Backmann and Schmitz did not disclose that the step of calculating the predicted stability of the plastic film for the time after the material has been changed further comprises verifying how the subsequent change of the material of the at least one supply device will impact the predicted stability and further considering the correlation of the at least one supply device with the at least one layer of the film that is to be produced is deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-4955550.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743